Case 1:19-cv-00828-KAM-MMH Document 22 Filed 04/30/19 Page 1 of 2 PageID #: 328




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK

   JOSE BRITO, on behalf of himself and others
   similarly situated,                                        Civil Case No.: 1: l 9-cv-00828-KAM-CLP

                            Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                              PLAINTIFF'S CONSENT MOTION
                     v.                                       FOR CONDITIONAL
                                                              CERTIFICATION OF A
   MARINA'S BAKERY CORP., MARGARITO                           COLLECTIVE ACTION
   GONZALEZ and SERGIO GONZALEZ, in their
   individual and professional capacities,

                             Defendants.

             WHEREAS, on April 26, 2019, Plaintiff moved, on consent, for Conditional Certification

   of a Collective Action under the Fair Labor Standards Act, 29 U.S.C. § 216(b);

             WHEREAS, Plaintiff submitted a Proposed Notice of Pendency to be sent via U.S. First

   Class mail and via email (Declaration of Innessa M. Huot ("Huot Deel."), Exhibit ("Ex.") G), 1 a

   Proposed Consent to Join form to be distributed via U.S. First Class Mail and via email (Ex. H), a

   Proposed Email Notice to be distributed via email (Ex. I), a Proposed Text Message Notice to be

   distributed via text message (Ex. J), and a Proposed Work Place Notice to be posted in both of

   Defendants' Restaurants (Ex. K);

             WHEREAS, Defendants consent to Plaintiff's Motion for Conditional Certification of a

   Collective Action;

             WHEREAS, Defendants consent to the Proposed Notices of Pendency;

             NOW, WHEREFORE, the Court, having considered Plaintiff's Consent Motion for

   Conditional Certification of a Collective Action, and for good cause shown, hereby ORDERS as

   follows:



   1
       All references to exhibits to the Huot Deel. are hereinafter cited as "Ex.   "
Case 1:19-cv-00828-KAM-MMH Document 22 Filed 04/30/19 Page 2 of 2 PageID #: 329




        Plaintiff's Consent Motion for Conditional Certification of a Collective Action 1s

   GRANTED.

        The Court further ORDERS:

              a. Defendants to provide contact information (names, last known home addresses,

                  home and mobile telephone phone numbers, and email addresses) for the

                  conditionally certified FLSA Collective within 14 days of this Order.

              b. The parties to disseminate all notices (Exs. G through J) to the conditionally

                  certified FLSA Collective within 21 days of this Order.

              c. Defendants to post the Work Place Notice (Ex. K) at both of their locations

                  within 14 days of this Order and leave them posted through the close of the opt­

                  in period.



   IT IS SO ORDERED.



                                                           /s/ Cheryl L. Pollak




                                               2
